Citation Nr: 0319193	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-04 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to an earlier effective date for a total rating 
based on individual unemployability, prior to September 19, 
2000.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1952 to June 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Columbia, South Carolina, Regional Office (RO), which 
denied an increased rating in excess of 30 percent for 
neurodermatitis (previously rated as eczema of the 
extremities).  In August 2000, the Board remanded the case to 
the RO for additional evidentiary development.  In that 
remand, the Board construed a written statement received from 
appellant as a timely Notice of Disagreement with a September 
1998 rating decision's denial of a claim for a total rating 
based upon individual unemployability and remanded that issue 
for issuance of a Statement of the Case on said issue in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).

Appellant subsequently appealed a February 2001 rating 
decision, which, in part, granted a total rating based upon 
individual unemployability and assigned September 19, 2000 as 
the effective date thereof.  Parenthetically, that February 
2001 rating decision also granted service connection and 
assigned a 50 percent evaluation for anxiety disorder 
secondary to the service-connected skin disorder, effective 
September 19, 2000.  

Subsequently, the VA's schedule for rating skin disorders was 
revised as of August 30, 2002 (See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002)).  Thereafter, a February 2003 rating 
decision increased the evaluation for neurodermatitis from 30 
percent to 50 percent, effective April 15, 1998, and to 60 
percent, effective August 30, 2002.  Since said evaluations 
are the maximum schedular evaluations assignable for skin 
disease under the applicable provisions of VA's Schedule for 
Rating Disabilities for the respective periods in question, 
the neurodermatitis increased rating appellate issue is moot 
(See also the February 2003 rating decision and notice, which 
informed appellant and his representative that said appellate 
issue had been granted by assignment of the maximum schedular 
evaluations; and the subsequent Certification of Appeal form 
and appellant's representative's informal hearing 
presentation, which only listed as the remaining appellate 
issue entitlement to an earlier effective date for a total 
rating based on individual unemployability, prior to 
September 19, 2000).  Accordingly, the Board will render a 
decision herein on the remaining appellate issue of 
entitlement to an earlier effective date for a total rating 
based on individual unemployability, prior to September 19, 
2000.  


FINDINGS OF FACT

1.  A claim for a total rating based on individual 
unemployability was received in February 1995.  By a June 
1995 rating decision, the RO denied a total rating based on 
individual unemployability.  After appellant was timely 
notified thereof later that month, a timely Notice of 
Disagreement was not filed on that issue.  

2.  On July 14, 1998, appellant filed with VA a reopened 
claim for a total rating based on individual unemployability.  
It was indicated that appellant had completed 6th or 7th 
grade; had reportedly last been employed full-time in 1992; 
and had been employed primarily as a factory worker, self-
employed insurance salesman and automobile glass repairman.  

3.  It is at least as likely as not that during the one-year 
period prior to July 14, 1998, it was factually ascertainable 
that appellant's service-connected skin disorder, rated as 50 
percent disabling, and residuals of a fracture at the base of 
the right 1st metacarpal, rated as noncompensable, the only 
service-connected disabilities at that time, were of 
sufficient severity as would prevent him from engaging in all 
forms of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 14, 1997, 
but no earlier, for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.321, 3.400(o)(2) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed, particularly in light of the 
Board's decision herein granting a partial allowance of the 
appellate issue.  The claims folders contain numerous 
clinical records pertaining to the severity of appellant's 
service-connected disabilities and their effect on 
employability prior to September 19, 2000, and there is no 
indication that any other such records exist for the 
pertinent period in question.  Additionally, appellant was 
issued a Statement of the Case and Supplemental Statement of 
the Case, which included relevant statutory and regulatory 
provisions concerning effective dates and a detailed 
explanation of the rationale for said adverse decision.  

It does not appear that the appellant or his representative 
has informed the VA of the existence of any additional, 
specific competent evidence that might prove to be material 
concerning said appellate issue.  

Additionally, the RO, in a November 2002 letter, specifically 
advised the appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Appellant seeks an earlier effective date for a total rating 
based on individual unemployability, prior to September 19, 
2000.  He contends that the effective date should be February 
14, 1998, the date of his written application for a total 
rating based on individual unemployability.

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim for a total rating based on individual 
unemployability was received in February 1995.  By a June 
1995 rating decision, the RO denied a total rating based on 
individual unemployability.  After appellant was timely 
notified thereof later that month, a timely Notice of 
Disagreement was not filed on that issue.  

The provisions of 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. § 20.201 (2002) (in effect since prior to 1995), in 
pertinent part, define a notice of disagreement as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction...."  The provisions of 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. § 20.302(a) (2002) (in effect since 
prior to 1995), in pertinent part, state that "a claimant, 
or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final."  Since appellant did 
not timely express disagreement with that June 1995 adverse 
rating decision, that rating decision is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2002).  See Manio v. Derwinski, 1 Vet. App. 140 
(1991); Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 
1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  No 
appropriate collateral attack with respect to said rating 
decision has been made.  Thus, an earlier effective date for 
a total rating based on individual unemployability may not be 
premised on the evidence of record at the time of that June 
1995 rating decision.  

Evidence received subsequent to said June 1995 rating 
decision includes a December 1996 income-net worth and 
employment statement, indicating that appellant had been 
employed as a self-employed insurance writer in 1985 and had 
a 6th grade education.  

A January 1997 VA general medical examination report 
indicated that appellant complained of skin disease affecting 
primarily his extremities; that he experienced flare-ups 
during stress; and that "he has so much trouble now that he 
is completely disabled."  He also reported that after 
service, he had attempted farming but was unable to "do this 
for a living" because of skin rash/eczema involving the arms 
and hands; and that after working in an "industry", he was 
now disabled for about the last three years because of 
"continuing problems."  It was also reported that he had 
chronic obstructive pulmonary disease and anxiety, and that 
the service-connected right hand fracture residuals included 
occasional soreness and thumb weakness/limited motion.  
Clinically, he was right-handed.  The right thumb had 
slightly decreased range of motion.  Erythematous plaques 
with excoriations were noted on the forearms, wrists, dorsum 
of the hands, and lower extremities.  Diagnoses included 
eczema, with stable symptoms but "chronic with moderate to 
severe disability"; and status post right hand fracture with 
minimal symptoms.  

VA outpatient treatment records revealed that in April 1998, 
appellant complained of swollen arms and hands with rash.  
Clinically, the hands and forearms had scaly, crusty rash.  
An eczema exacerbation was assessed.  Later that month, 
itching and redness on the arms and legs was reported.  
Appellant reported that he "cannot hold a job because he 
always breaks out with his eczema.  Tried to work on a 
tractor recently and all the skin peeled off his arms and 
hands."  Clinically, the hands and forearms were mildly 
swollen.  The arms had scaly, dry skin.  There were several 
ulcerations between the fingers.  The forearms had crusty 
lesions.  According to appellant, the lesions had improved 
after recent treatment.  In September 1998, the skin on the 
forearms and dorsum of the hands was excoriated, cracked, and 
erythematous.  The skin on the scrotum and ankles was 
excoriated.  

On June 1998 VA dermatologic examination, appellant's skin 
problem was reported to be episodic and aggravated by heat, 
humidity, and sweating.  It was noted that previous treatment 
with topical and systemic steroids had resulted in variable 
benefit.  Appellant stated that patch tests had shown him 
allergic to many different substances.  He stated that skin 
problems had been exacerbated by working in a factory and 
farming.  Clinically, there were erythema, scaling, and 
excoriations primarily on the dorsum of the forearms and 
hands with involvement also on the anterior thighs/legs.  The 
trunk had slight involvement.  Eczematous dermatitis was 
assessed.

VA clinical records reveal that in late June 1998, appellant 
reported that during service, allergic reaction to wool was 
detected; and that subsequent to service, he had had chronic 
recurrent outbreaks usually limited to his arms, legs, and 
occasionally other bodily areas.  Appellant associated the 
outbreaks to exposure to new clothes, furniture, or any 
oils/lubricants.  It was noted that he had worked in 
different positions since the onset of his dermatitis; that 
he was currently semi-retired; and that he occasionally 
worked outdoors driving a tractor or lawn mower.    
Clinically, there were numerous, excoriated, erythematous 
papules on the upper arms and forearms.  There were ill-
defined, eczematous patches on the right thigh and left foot.  
In July 1998, a skin patch test indicated that appellant had 
chronic eczematous dermatitis with positive reaction to 
fragrances and possibly black rubber.  

On July 14, 1998, appellant filed with VA an application for 
a total rating based on individual unemployability.  In said 
application, appellant alleged that his service-connected 
eczema prevented him from securing or following any 
substantially gainful occupation; that he had last worked 
full-time in April 1992; that during the last five years that 
he had worked, he had been self-employed in automobile glass 
work and in debit insurance; that he had to leave his last 
job/self-employment on account of disability; that he had not 
sought employment since becoming too disabled to work because 
a "Dr. stated 100% disabled"; and that he had completed 7th 
grade.  

VA clinical records reveal that in October 1998, appellant 
reported having frequent flares of eczema with pruritis; that 
he recently had to quit working approximately 4 months 
secondary to continuous eruptions; and that eruptions were 
caused by stress and contact with "most anything."  
Clinically, the upper extremities had skin thickening with 
scale and areas of lichenification.  The hands had scale and 
were pink and erythematous.  In April 1999, appellant stated 
that he had tried to work outside that spring but his arms 
were itching and red.  He also stated that it was not a 
problem if he stayed inside.  In May 1999, a history of 
occasional episodes of severe pruritis associated with 
anxiety was noted.  Clinically, there were multiple 
excoriations involving the arms and lower extremities.  In 
November 1999, appellant complained of cracked, dry skin of 
the hands and pretibial area.  A history was reported of 
extreme dryness and fissuring of the dorsum of the hands with 
erosions in the interphalangeal areas and fissures on the 
digits; excoriated, erythematous patches on the bilateral 
pretibial areas; and an inability to work.  Clinically, there 
were scaly, dry, fissured hands and excoriated patches on the 
bilateral pretibial areas.

Lay statements dated in August 2000 from appellant's 
acquaintances, a pastor, a relative, and a former employer 
reported, in essence, that appellant's skin disorder was 
manifested by itching rash with ulcerated sores, particularly 
the hands/arms; that the skin disorder affected his ability 
to attend church or other public places at times and 
prevented him from "working at jobs he wanted to do"; that 
although he had attempted to work at a tobacco warehouse, his 
respiratory and skin disorders precluded this type of work; 
that his rash and ulceration of the hands and arms caused a 
bad odor and resulted in appellant's anxiety and withdrawal 
from people; and that although he had tried several jobs, he 
had been physically unable to maintain a full-time job 
because of his respiratory condition and because "no one 
wants to shake hands with someone who is broke[n] out with 
sores or carries an odor...."  

On September 19, 2000, a claim for secondary service 
connection for anxiety disorder was filed with VA.  A 
February 2001 rating decision granted service connection and 
assigned a 50 percent evaluation for anxiety disorder 
secondary to the service-connected skin disorder and granted 
a total rating for compensation purposes based on individual 
unemployability, all effective September 19, 2000.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2002).  

Since the service-connected skin disorder was rated 50 
percent disabling for the period in question prior to 
September 19, 2000 (and the other service-connected right 
hand fracture disability was rated noncompensable), the 
appellant does not meet the eligibility percentage standards 
set forth in 38 C.F.R. § 4.16(a) for assignment of a total 
disability rating based on individual unemployability.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, although 
the appellant did not meet the percentage standards set forth 
above for the period in question, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b) (2002).

The negative evidence includes the fact that during the 
period in question, an employment statement indicated 
appellant had not recently sought any employment.  
Additionally, there was no medical opinion rendered as to 
whether appellant was precluded from substantially gainful 
employment based solely on his service-connected disabilities 
during the period in question.  Although the clinical 
evidence and lay statements indicated that a respiratory 
disorder, for which service connection is not in effect, was 
adversely affecting employability to an extent, it should be 
pointed out that a total rating based upon individual 
unemployability is based solely on service-connected 
disabilities.  Also, since service connection was not in 
effect for anxiety disorder prior to September 19, 2000, that 
psychiatric disability cannot be considered in determining 
the appellate issue of an earlier effective date for a total 
rating based upon individual unemployability for the period 
in question.  It is also known that individuals with eczema 
are employed in the general workforce and that eczema 
involvement of the upper extremities is often receptive to 
treatment with ointments, medications, and/or wearing 
latex/non-latex gloves.  In fact, the record indicates that 
appellant has received treatment with steroids and ointments 
for his skin disease and that apparently prior to 1992, he 
was employed despite the severity of his skin disease.  

On the other hand, the evidentiary record indicates that 
appellant has completed only 6th or 7th grade; has reportedly 
not been gainfully employed since 1992; and has had limited 
occupational experience primarily in low level positions 
requiring the regular use of the hands as a factory worker, 
self-employed insurance salesman, and automobile glass 
repairman.  Additionally, the clinical evidence of record for 
that period in question indicated that his service-connected 
skin disorder was rather severe particularly during flare-ups 
and, according to appellant and other lay statements from 
various individuals, appears to have significantly affected 
his employability.  There is no evidence of record that 
indicates that wearing gloves is an option for this 
particular veteran to enable him to obtain or retain 
substantially gainful employment.  

In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
stated:

Neither the U. S. Code nor the Code of 
Federal Regulations offers a definition 
for "substantially gainful occupation."  
The VA Adjudication Manual M21-1 (M21-1) 
§ 50.55 (8), defines "substantially 
gainful employment" as "that which is 
ordinarily followed by the nondisabled to 
earn their livelihood with earnings 
common to the particular occupation in 
the community where the veteran 
resides."  This suggests a living wage.

There is no competent, credible evidence indicating that the 
appellant was capable of performing some form of 
substantially gainful employment consistent with his limited 
educational and occupational background, based on the 
severity of his service-connected disabilities for the 
applicable period in question (the one-year period prior to 
July 14, 1998, the date of reopened claim).  It is the 
Board's opinion that the positive and negative evidence is in 
relative equipoise as to whether appellant's service-
connected disabilities precluded more than marginal 
employment; to wit, "substantially gainful employment" 
during the applicable period in question.  There is a lack of 
credible evidence to support the proposition that during the 
applicable period in question, appellant was, in fact, 
employable, or that his unemployability was attributable 
primarily to disabilities for which service connection was 
not in effect.  It is reiterated that his service-connected 
skin disorder was shown to be rather serious during the 
applicable period in question, as reflected in the 50 percent 
evaluation then in effect which was the maximum schedular 
evaluation assignable for skin disease under Diagnostic Code 
7806.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities during the applicable period in question, the 
Board concludes that it is at least as likely as not that it 
was factually ascertainable that appellant's service-
connected disabilities, primarily his skin disorder, rated as 
50 percent disabling, were of sufficient severity as would 
prevent him from engaging in all forms of substantially 
gainful employment consistent with his limited education and 
occupational experience as of July 14, 1997, one year prior 
to the July 14, 1998 date of reopened claim.  

However, since under the applicable laws and regulations 
governing assignment of effective dates for a total rating 
based on individual unemployability, the effective date shall 
be no earlier than one year prior to receipt of claim, and 
July 14, 1998 was the date of receipt of appellant's reopened 
claim, an effective date earlier than July 14, 1997 (one year 
prior to date of reopened claim) would not be warranted.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

An earlier effective date of July 14, 1997, but no earlier, 
for a total rating based on individual unemployability is 
granted, subject to the applicable regulations governing 
payment of monetary awards.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



